         Case 1:20-cr-00160-MKV Document 399 Filed 06/11/21 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007



                                                     June 11, 2021

VIA ECF

The Honorable Mary Kay Vyskocil
United States District Court
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, New York 10007

                       Re:    United States v. Navarro et al., 20 Cr. 160 (MKV)

Dear Judge Vyskocil:

        The Government respectfully writes to update the Court on discussions among the parties
regarding proposed trial groupings and deadlines for expert disclosures. On May 27, 2021, the
Government circulated among counsel for each of the remaining defendants the following
proposed list of trial groupings, listed in the Government’s proposed chronological ordering of the
respective trials:

Group 1:                                             Group 3:
Seth Fishman                                         Jorge Navarro
Lisa Giannelli                                       Erica Garcia
Jordan Fishman                                       Michael Tannuzzo
                                                     Rebecca Linke
Group 2:
Christopher Oakes                                    Group 4:
Marcos Zulueta                                       Jason Servis
Rick Dane Jr.                                        Kristian Rhein
                                                     Alexander Chan
                                                     Michael Kegley

On June 10, 2021, the Government and a subset of counsel for the defendants convened a
conference call to discuss the proposed trial groupings and expert notification deadlines. On that
call, counsel for the defendants confirmed that the group on the call would report on the discussion
and note any objections to a joint proposal by counsel for defendants not represented on that call.
In light of that discussion, the parties propose that expert notifications, as to each of the trial
groupings set forth above, be provided no later than 60 days in advance of the first day of each
respective trial.
         Case 1:20-cr-00160-MKV Document 399 Filed 06/11/21 Page 2 of 2

                                                                                          Page 2


       The Government has circulated this proposal to counsel for all defendants and has received
no objections, although counsel for Seth Fishman has alerted the Government that he may,
following conferral with his client, submit a separate letter regarding the topics covered herein.


                                             Respectfully submitted,

                                             AUDREY STRAUSS
                                             United States Attorney

                                         by: __/s/_Andrew Adams__
                                             Sarah Mortazavi
                                             Andrew Adams
                                             Assistant United States Attorneys
